Citation Nr: 0310284	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  00-22 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of Agent 
Orange (herbicide) exposure, to include Parkinson's disease, 
an acquired skin disorder, and multiple joint disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active service from November 1968 
to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating action of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that had denied the veteran's claim 
of entitlement to service connection for residuals of Agent 
Orange (herbicide) exposure, to include Parkinson's disease, 
an acquired skin disorder, and multiple joint disorders.


REMAND

In December 2002, the Board undertook additional development 
pursuant to authority granted by 38 C.F.R. § 19.9(a) (2002).  
This development included obtaining information and reports 
pertaining to the veteran's unit's activities from the U.S. 
Armed Services Center for Research of Unit Records (USACRUR), 
and obtaining VA Korean Agent Orange registry examinations of 
the veteran for the purpose of securing an opinion of the 
likelihood that any of the veteran's current disorders could 
be associated with alleged exposure to Agent Orange during 
service.  The USACRUR records and the VA examination reports 
have been associated with the claims file.  In addition, in 
January 2003, the veteran's representative submitted medical 
evidence in support of the veteran's claim.  Neither the 
appellant nor his representative have provided a waiver of 
the initial review of that evidence by the RO prior to its 
submission for review to the Board.  Since the additional 
evidence in question is neither duplicative of other evidence 
nor irrelevant, and since a supplemental statement of the 
case pertaining to that evidence was not issued, this 
evidence must be referred back to the RO.  38 C.F.R. 
§ 20.1304 (2002).  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  

This case is REMANDED to the RO for the following:

1.  The RO must perform a review of the 
veteran's claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
have been fully complied with and 
satisfied.  

2.  Thereafter, the RO should consider all 
of the evidence of record, including any 
records received subsequent to the April 
2002 supplemental statement of the case, 
and readjudicate the veteran's claim of 
entitlement to service connection for 
residuals of Agent Orange (herbicide) 
exposure, to include Parkinson's disease, 
an acquired skin disorder, and multiple 
joint disorders.  If a complete grant of 
the claim remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


